Exhibit 10.2

Non-Employee Director Remuneration and Expense Reimbursement Summary

 

  1. Cash Compensation

 

a)   Annual Retainers —   A non-employee Chairperson of the Board of Directors
shall receive an annual Board retainer of $125,000.00 paid quarterly in advance
on May 1, August 1, November 1 and February 1 —   Each non-employee member of
the Board of Directors other than the non-employee Chairperson shall receive an
annual Board retainer of $50,000.00 paid quarterly in advance on
May 1, August 1, November 1 and February 1 —   The non-employee director who
serves as Chairperson of the Audit Committee shall receive, in addition to his
or her Board retainer, an annual Committee retainer of $20,000.00 paid quarterly
in advance on May 1, August 1, November 1 and February 1 —   Each non-employee
director who serves as Chairperson of a Board Committee other than the Audit
Committee shall receive, in addition to his or her Board retainer, an annual
Committee retainer of $10,000.00 paid quarterly in advance on
May 1, August 1, November 1 and February 1 —   Under the terms of the 2000 Stock
Plan, non-employee directors have the right to convert all or any portion of
their annual Board retainers (but not their Committee retainers) to the award of
Common Stock Equivalents (the “Retainer CSEs”)   —    Retainer CSEs are
purchased on each date an installment of the annual Board retainer is paid   —
   Any non-employee director who elects to purchase Retainer CSEs will receive a
supplemental credit equal to 25% of the portion of the annual Board retainer
used to purchase Retainer CSEs (referred to as the “Match”)   —    The Match may
be applied only to the purchase of additional CSEs (“Match CSEs”)   —    The
number of Retainer CSEs and Match CSEs to be received is based on the closing
price of Novell common stock on the day before the grant   —    Retainer CSEs
are fully vested at the time of the grant   —    Match CSEs, unlike Retainer
CSEs, are subject to a cliff vesting period of three years from the date of
award   —    The Retainer CSEs will be converted into shares of Novell common
stock on the earlier to occur of (i) the termination of service as a director
and (ii) a date prior to the termination of service as a director specified by
the director   —    Vested Match CSEs will be converted into shares of Novell
common stock on the termination of service as a director

 

1



--------------------------------------------------------------------------------

b)   Meeting Fees —   $1,500 for each Board and Board telephonic meeting
attended —   $1,500 for each Committee and Committee telephonic meeting attended
as a Committee member

 

  2. Equity Compensation

—   25,000 options granted annually that vest over 2 years at 50% per year on
anniversary date of award —   One-time grant of 50,000 options made to new
non-employee directors that vest over 4 years at 25% per year on anniversary
date of award —   Non-employee directors are required to hold equity (Novell
common stock) equal to three times their annual Board retainer   —   
Non-employee Chairperson of the Board of Directors Total Stock Ownership
Requirement (“Total SOR”) is $375,000 ($125k x 3)   —    Other non-employee
directors Total SOR is $150,000 ($50k x 3)   —    Non-employee directors have
five years to achieve the Total SOR, in accordance with the following schedule:

 

Year   

Incremental SOR Percentage (Percentage of the

Participant’s Total SOR)

1    5% 2    15% 3    30% 4    60% 5    100%

  —    Forms of equity that count towards Total SOR consist of shares that are
already owned and held, shares acquired on the open market or upon the exercise
of stock options, Retainer CSEs, and any vested Match CSEs   —    The five year
“phase in” of the SOR requirement described above applies (i) from November 1,
2004 for non-employee directors who were on the Board as of that date and
(ii) for non-employee directors who joined the Board after November 1, 2004,
from the date of their election to the Board

 

  3. Retirement/Disability/Death Provisions

 

a)   Directors’ Plan (As to options granted under this Plan prior to its
expiration)

 

 

 

2



--------------------------------------------------------------------------------

—   Upon retirement at age 73, 100% acceleration of all unvested options —  
Upon retirement at age 73, vested options remain exercisable for up to 12 months
following retirement —   Upon disability, no acceleration of unvested options —
  Upon disability, vested options remain exercisable for up to 12 months
following disability —   Upon death, no acceleration of unvested options —  
Upon death, options remain exercisable for up to 12 months b)   2000 Stock Plan
—   Upon retirement at age 73, 100% acceleration of all unvested options —  
Upon retirement at age 73, vested options remain exercisable for either (i) the
amount of time specified in the Option Agreement (but not beyond the expiration
date of the option) or (ii) 24 months following retirement in the absence of a
time specified in the Option Agreement (but not beyond the expiration date of
the option) —   Upon disability, no acceleration of unvested options —   Upon
disability, vested options remain exercisable for up to 12 months following
disability —   Upon death, vesting on an accelerated basis with respect to
options that would have vested within 12 months following such death had the
director not died and remained a director —   Upon death, vested options remain
exercisable for up to 12 months

 

  4. Reimbursements

 

a)   Meetings —   Novell will provide reimbursement for attendance to all Board
and Committee meetings covering the following:   —   first class airfare ticket
or equivalent   —   lodging   —   meals   —   ground transportation to and from
the meeting b)   Conferences —   Novell will provide reimbursement for
attendance to one conference per year covering the following:   —   registration
fees   —   first class airfare ticket or equivalent   —   lodging   —   meals  
—   ground transportation to and from the conference

 

3



--------------------------------------------------------------------------------

c)   Orientation —   Novell will provide reimbursement for new directors for
attendance to one third-party orientation program covering the following:   —  
registration fees   —   first class airfare ticket or equivalent   —   lodging  
—   meals   —   ground transportation to and from the orientation program

 

4